Citation Nr: 0821102	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-28 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for bilateral pes planus.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of fractures to the second, third, 
fourth, and fifth metatarsals, left foot.

3.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to a service-connected 
disability. 

4.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to a service-connected 
disability. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1949.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from November 2001 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) which denied the benefits 
sought on appeal.  

The veteran submitted a timely notice of disagreement to a 
November 2001 rating decision, appealing only the issue of 
entitlement to an increased evaluation in excess of 30 
percent for bilateral pes planus.  A July 2003 rating 
decision (1) continued a 30 percent evaluation for bilateral 
pes planus; (1) continued a 10 percent evaluation for 
residuals of fractures to the second, third, fourth, and 
fifth metatarsals of the left foot; (3) denied service 
connection for peripheral vascular disease; (4) denied 
service connection for peripheral neuropathy; and (5) denied 
entitlement to individual unemployability.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has bilateral pes planus with adequate 
arches, Achilles tendons in good alignment, objective pain, 
and little improvement reported with use of corrective shoes.  
There is no evidence of marked pronation, extreme tenderness 
of the planter surfaces of the feet, marked inward 
displacement, or severe spasm of the Achilles tendon.

2.  Residuals of fractures to the second, third, fourth, and 
fifth metatarsals, left foot, are shown to be manifested by 
complaints of pain; disability due to residuals of fractures 
is not shown to have increased.  

3.  The veteran's peripheral vascular disease is not 
etiologically related to active service or to a service-
connected disability.  

4.  The veteran's peripheral neuropathy is not etiologically 
related to active service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Codes 5276 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of fractures to the second, third, fourth, and 
fifth metatarsals, left foot, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2007).

3.  Peripheral vascular disease was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of a service-connected disease or injury. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

4.  Peripheral neuropathy was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disease or injury; nor may it be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO provided information to the veteran by telephone in 
February 2003, and informed him of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible, and asked the veteran to provide any 
evidence that pertains to his claims.  

A January 2007 letter provided the veteran with written 
notice of the evidence necessary to substantiate his claims, 
and the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
cured any VCAA notice timing deficiency readjudicating the 
case in an October 2007 supplemental statement of the case 
after issuing fully compliant notice in January 2007.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

While the veteran was not provided pertinent information in 
accordance with Vazquez-Flores v. Peake in the VCAA notices 
cited above, cumulatively, the veteran was informed of the 
necessity of providing medical or lay evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The veteran was not provided VCAA notice of the 
criteria necessary for entitlement to a higher disability 
rating such as in the form of a specific measurement or test 
result.  VCAA notices informed the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s); and 
provided examples of pertinent medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which the 
veteran has been rated in a July 2004 statement of the case.  
The veteran has been afforded ample opportunity to submit 
additional evidence in support of his claim and has 
identified relevant treatment records at the VA medical 
center which have been obtained.  The case has since been 
readjudicated by the RO in an October 2007 supplemental 
statement of the case.  There is no indication that any 
notice deficiency reasonably affects the outcome of this 
case.  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

1.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  

The CAVC has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2007).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2007).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The veteran has been assigned a 30 percent evaluation for 
bilateral pes planus under Diagnostic Code 5276.  A 30 
percent evaluation is assigned respectively for severe 
bilateral acquired flatfoot, with objective evidence of 
marked deformity, pain on manipulation and use accentuated an 
indication of swelling on use, and characteristic 
callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  
A 50 percent evaluation is assigned for pronounced bilateral 
acquired flatfoot, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  Id. 

Residuals of fractures to the second, third, fourth, and 
fifth metatarsals of the left foot have been rated under 
Diagnostic Code 5284.  Diagnostic Code 5284 applies to other 
foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).  Diagnostic Code 5284 assigns a 10 percent evaluation 
for a moderate foot injury; a 20 percent evaluation for a 
moderately severe foot injury; and a 30 percent evaluation 
for a severe foot injury.  Id.  

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just. 38 C.F.R. § 
4.6 (2007).  Although the use of similar terminology by 
medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2007). 

VA treatment records show that the veteran currently receives 
treatment for foot and leg pain, and that he has been 
prescribed methadone for pain.  (See VA treatment records, 
February 1999 to July 2007).  The veteran's current diagnoses 
include bilateral hallux valgus and hammertoe deformities 
with amputation of the second toes, bilateral pes planus, 
degenerative joint disease, peripheral vascular disease, and 
peripheral neuropathy of the lower extremities.  VA x-rays of 
the bilateral feet dated in February 1999, April 2000, and 
April 2007 reflect mild generalized osteoporosis, 
arteriosclerotic soft tissue vascular calcification, 
bilateral hallux valgus and hammertoe deformities, and 
bilateral pes planus.  VA examinations show that the veteran 
used a cane, wheelchair, or seated walker for ambulation.  

A February 1999 VA examination shows that the veteran wore 
corrective shoes with inserts.  A physical examination 
reflects bilateral hallux valgus deformity and minimal pes 
planus bilaterally.  The veteran was diagnosed with a history 
of pes planus, mild; fracture of the second, third, forth, 
and fifth metatarsal with no significant deformity or 
residual, and hallux valgus deformity bilaterally, unrelated 
to service-connected abnormalities.  

A December 1999 VA examination included a review of the 
veterans VA medical records.  He wore corrective shoes.  
Examination of the feet shows that the veteran had thinning 
skin over the lower extremities with no hair growth.  He had 
bilateral bunion with hammertoe deformity of the second toe 
with the second toe overlapping the great toe.  He was 
unstable with standing and had weakness in the lower legs.  
He had a callous on the third metatarsal plantar surface 
which he had saved by his podiatrist frequently.  The veteran 
walked on the lateral side of his feet and had inward 
displacement of the Achilles tendon, which could not be 
corrected with manipulation.  The veteran was diagnosed with 
bilateral hallux valgus deformity with associated hammertoe 
deformities, second toe bilaterally; plantar spurring of both 
feet; minimal arterial calcification of the intertarsal 
areas; bilateral pes planus; and an old fracture of the 
second, third, fourth, and fifth metatarsals with 
degenerative changes, left foot.   X-rays reflect a well 
healed fracture present in the second metatarsal bone on the 
left foot.  The remainder of the osseous structures was 
intact.  X-ray findings were consistent with bilateral hallux 
valgus deformities with associated hammertoe deformities in 
both feet with plantus spurring.  

During an April 2000 VA general medical examination, the 
veteran's diagnoses included pes planus bilaterally; 
bilateral hallux valgus deformities, deformities of the 
second toe of both feet; and a history of fracture of the 
metatarsals of the left foot.  April 2000 VA x-rays reflect 
bilateral pes planus and 3 millimeter and 5 millimeter spurs 
arising from the planter aspect of the left and right 
calcaneus, respectively.  There was minimal cortical 
irregularity of the middle one third of the shaft of the left 
second metatarsal bone and neck of the left fifth metatarsal 
bone, consistent with old healed fractures of these regions.  
There was no evidence of acute fracture, dislocation, or bone 
destruction.  

A September 2000 VA examination reflects a review of the 
veteran's medical records.  At the time of the examination, 
the veteran wore extra depth corrective shoes which helped 
somewhat, but did not afford a great amount of relief.  On 
examination, it was very obvious that the veteran had 
bilateral severe congenital hallux valgus deformities with 
severe hammertoes bilaterally.  The veteran had painful 
calluses on the metatarsalphalangeal joints bilaterally, 
which the examiner related to his hammertoes.  The veteran 
appeared to have an adequate arch clinically.  On standing 
the veteran appeared to have a flexible arch of the bilateral 
feet.  No severe pes planus was noted clinically.  The mid-
tarsal joints appeared within normal limits.  The rear foot 
areas appeared to be well aligned with the forefoot and ankle 
joints.  The Achilles tendon was slightly lateral to the 
midline, but appeared normal while walking in place.  An 
evaluation for flat feet was not done.  A review of the x-
rays did not reveal severe flatfoot.  The veteran had an 
adequate arch.  The examiner concluded that the veteran did 
suffer from significant foot pain bilaterally, and the 
precipitating factors appeared to be significant peripheral 
vascular disease with atherosclerosis of the bilateral feet, 
and severe degenerative changes associated with the hammer 
digits and hallux abductovalgus deformities, as well as 
processes of natural aging which exacerbated the 
aforementioned condition. 

A June 2003 VA examination included a review of he claims 
file.  The examiner detailed findings from the veteran's 
service treatment records, and post-service treatment 
pertaining to the feet.  He had chronic pain in both feet and 
in the legs.  He could walk about two blocks if he went 
slowly.  He had removal of the second digit of both feet in 
the past six months due to severe hammer toe.  The veteran 
had been issued corrective toes, but had not been able to 
wear them since before his surgery on the second toes.  On 
physical examination, the veteran had joint pain with motion 
of his ankles and with manipulation of the metatarsal heads.  
He had a jerking away with examination of the feet.  He had a 
ruddy appearance and mild varicosities of both lower 
extremities.  He was only able to take on or two steps.  He 
had limited range of motion for dorsiflexion bilaterally 5 
degrees.  Planter flexion was 5 degrees bilaterally.  There 
were no calluses or break down of the feet.  The veteran was 
very unsteady with standing.  When the veteran stood, he 
stood with weight on the lateral sides of both feet.  He had 
hammertoes and severe hallux valgus bilaterally.  Arches 
appeared adequate.  When the veteran stood, the arches 
flattened somewhat, but he still had arches.  Examination for 
flat foot shows that the Achilles tendons were in good 
alignment.  There was no valgus or varus deformity noted.  
The veteran had forefoot and midfoot misalignment due to 
severe hallux valgus deformity.  The veteran had x-rays of 
his left foot done in April 2000, which were reviewed. Old x-
rays showed no pes planus.  The examiner opined that there 
appeared to be no residuals of old fractures.  

During an August 2004 VA examination, the claims file was 
reviewed.  The veteran reported that he retired in 1982 due 
to his inability to walk and his increasing pain in his left 
leg and foot.  He had been prescribed corrective shoes, but 
reported that he could not wear them.  The veteran had 
amputation of the right and left second toes in October 2002 
for hammertoes.  His gait was abnormal.  He was barely able 
to stand and could ambulate only with a walker, moving very 
slowly with complaints of pain.  Examination of the right 
foot revealed strength of 4/5 in doriflexion against 
resistance.  There was no pain to palpation or on weight 
bearing.  There were no ulcerations or abnormal callus 
formations.  There was normal alignment of the Achilles 
tendon on weight bearing.  The veteran had misalignment of 
the forefoot and midfoot due to hallux valgus, correctable by 
manipulation in a non-weight bearing state.  The veteran had 
severe hallux valgus angulations of the great toe.  The 
veteran's diagnoses included bilateral pes planus, peripheral 
vascular disease, and peripheral neuropathy.

An April 2007 VA examination included a review of the 
veteran's electronic treatment records.  The veteran reported 
that he was unable to walk and did not stand.  He was unable 
to move to the examination table from the wheelchair, 
although he indicated he could stand with a walker briefly.  
The veteran had malalignment of the forefoot and midfoot due 
to bilateral hallux valgus deformity.  Each great toe 
exhibited 20 degrees angulation and both second toes had been 
surgically removed due to hammer toe.  There was no callous 
formation, but a soft pad was present with marked tenderness 
at the second metatarsal head of the left foot.  Deformities 
and limitation in each foot were the same with the exception 
of the soft callous to the left foot and tenderness at the 
second metatarsal head.  The veteran exhibited os calcis in 
valgus and pes planus with 15 degrees angulation in the left 
and 10 degrees in the right.  April 2007 VA x-rays reflect 
amputation of the second toe bilaterally with only a remnant 
of the base of the proximal phalanx of the right second 
digit; mild bilateral pes planus deformity with bilateral 
calcaneal spurring; and soft tissue edema about the 
metatarsalphalangeal joints of both feet.  The examiner 
stated that overall, there was no significant interval change 
as compared to a report from August 2004.  

VA examinations and VA x-rays show that the veteran has 
severe pain in the feet bilaterally.  He has deformed feet 
and has great difficulty with standing and walking.  However, 
much of the veteran's disability has been attributed by VA 
examiners to the veteran's nonservice-connected hallux 
valgus, hammertoes, arthritis, and peripheral vascular 
disease.  The veteran's pes planus is not shown to be severe, 
and there are no significant residuals or deformity resulting 
from fractures of the second, third, fourth, and fifth 
metatarsals of the left foot.

The Board finds that a higher evaluation is not warranted fro 
bilateral pes planus under Diagnostic Code 5276.  VA 
examination reports show that the veteran has bilateral pes 
planus; however, pes planus is not shown to be severe.  A 
February 1999 VA examination shows that pes planus was 
minimal or mild.  A September 2000 VA examination shows that 
pes planus was not clinically severe.  The veteran was issued 
corrective shoes, but reported little improvement.  September 
2000, June 2003, and August 2004 VA examiners found that the 
veteran had an adequate arch and the Achilles tendons were in 
good alignment.  Misalignment of the forefoot and midfoot was 
attributed to nonservice-connected hallux valgus.  

The veteran's bilateral pes planus is not shown to result in 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, to warrant a higher 
evaluation under Diagnostic Code 5276.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2007). VA examinations do not 
reflect marked pronation in the feet.  The June 2003 VA 
examination showed that the veteran's arches flattened 
somewhat when he stood but he still had arches.  The August 
2004 VA examination indicates that the veteran did not have 
pain to palpation or on weight bearing.  Examinations did not 
reflect extreme tenderness.  The Achilles tendon was shown to 
be in good alignment, and no spasms were noted on 
manipulation.  The veteran's most recent April 2007 VA 
examination indicates that there was overall no significant 
interval change on x-rays as compared to a report from August 
2004.  Thus, the Board finds that an increased evaluation for 
bilateral pes planus is not warranted.

The Board finds that a higher evaluation is not warranted 
under Diagnostic Code 5284 for residuals of fractures to the 
second, third, fourth, and fifth metatarsals. 
A February 1999 VA examination noted that the veteran had a 
history of fracture to the second, third, fourth, and fifth 
metatarsals with no significant deformity or residual.  An 
April 2000 VA examination found minimal cortical irregularity 
of the middle one third of the shaft of the left second 
metatarsal bone and neck of the fifth metatarsal bone, 
consistent with old healed fractures.  There was no evidence 
of acute fracture, dislocation, or bone destruction.  A June 
2003 VA examiner opined that there appeared to be no 
residuals of old fractures.  An April 2007 VA examination 
indicates that there was overall no significant interval 
change on x-rays as compared to a report from August 2004.  
The medical evidence does not reflect a moderately severe 
foot injury to warrant a higher evaluation under Diagnostic 
Code 5284.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).  

In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995). 

The Board has considered whether the veteran's disabilities 
would warrant a higher evaluation under other applicable 
Diagnostic Codes pertaining to the foot.  The Board notes 
that the veteran has other disabilities of the bilateral 
feet, to include hallux valgus, bilateral hammertoes with 
amputation of the second toe of each foot, and degenerative 
joint disease of both feet and ankles.  However, the veteran 
is not currently service-connected for hallux valgus, 
hammertoes, or degenerative joint disease of the feet and 
ankles.  These issues have been separately adjudicated and 
are not on appeal before the Board.  The veteran does not 
have malunion or nonunion of the tarsal or metatarsal bones 
to warrant an evaluation under Diagnostic Code 5283.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5283 (2007).  Therefore, the 
Board finds that a higher evaluation is not warranted for 
bilateral pes planus or residuals of fractures to the second, 
third, fourth, and fifth metatarsals of the left foot.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's service-connected foot 
disabilities have not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, have not necessitated frequent periods 
of hospitalization, and have not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  If an organic disease of the nervous 
system becomes manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).  In order 
to prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

Service treatment records show that the veteran crushed his 
left foot under the wheel of an airplane in service.  X-rays 
reflect fractures, second, third, fourth, and fifth 
metatarsals.  Service treatment records do not reflect any 
problems, treatment, or diagnoses related to peripheral 
vascular disease or peripheral neuropathy.  

A December 1999 VA examination of the peripheral nerves shows 
that the veteran complained of a burning sensation in the 
legs and feet.  The veteran was examined and interviewed.  
The examiner stated that he believed the veteran did have 
peripheral neuropathy of the lower extremities.  The examiner 
stated that he believed that this was not a typical finding 
of pes planus, but anything was possible.  He opined, however 
that it was not likely that peripheral neuropathy was caused 
by pes planus.  

During an August 2004 VA examination, the claims file was 
reviewed.  Medical records and letters from various private 
physicians were included in the claims file.  Service 
treatment records were also reviewed.  Private treatment 
notes confirmed diagnoses of peripheral neuropathy and 
peripheral vascular disease.  The veteran reported that he 
retired in 1982 due to his inability to walk and his 
increasing pain in his left leg and foot.  The veteran had 
amputation of the right and left second toes in October 2002 
for hammertoes.  He had severe hallux valgus angulations of 
the great toe.  The veteran's diagnoses included bilateral 
pes planus, peripheral vascular disease, and peripheral 
neuropathy.

The examiner opined that it was unlikely that the veteran's 
peripheral vascular disease and peripheral neuropathy were 
secondary to his service-connected conditions of the feet.   
The examiner reasoned that both of these conditions involve 
both lower extremities.  The veteran's left foot injury did 
not involve his leg according to his service medical records.  
The examiner stated, by description of the accident in his 
medical records, that the wheel of the plane rolled over his 
left foot.  There was no complaint or noted findings of left 
leg pain or injury at that time.  The examiner stated that a 
neurological injury would have been evidenced within the 
course of treatment.  A vascular injury to the left leg would 
also have been evident.  The examiner stated that flat feet 
are not known to cause peripheral vascular disease or 
peripheral neuropathy.  

The veteran has also submitted various statements from 
private physicians in support of his claims for service 
connection.  

A May 1982 note from Dr. J.M. shows that a nerve conduction 
and electromyography interpretation was consistent with 
diffuse peripheral neuropathy involving both lower 
extremities.  In an August 1995 opinion Dr. J.M. indicated 
that the veteran's service-connected left foot injury had 
progressed and the veteran had some degree of a condition 
called causalgia.  In a September 1999, he stated that the 
veteran's arthritis and neuropathy in his feet were related 
to his in-service injury.  He stated that it was his strong 
belief that his traumatic left foot injury did cause nerve 
and arthritic pain, particularly in the left foot.  In a 
December 2003 letter, Dr. J.M. stated that the veteran was 
taking methadone for neuropathy pain.  He stated that the 
numbness in the veteran's feet and hands was also part of the 
neuropathy, as well as the pain, and were all caused by the 
World War II injury that disabled him severely.  

In an October 1999 letter, Dr. R.S. indicated that he had 
treated the veteran for a number of years for medical 
problems relating to his in-service accident which resulted 
in multiple metatarsal fractures.  He stated that the veteran 
suffered from deformed flat foot.  He opined that the flat 
foot condition could be directly attributed to his peripheral 
neuropathy, where the integrity of the tarsal joints and 
their position in space was significantly sacrificed due to 
the various effects of the neuropathy on the tarsal joints 
themselves.  

In December 2001 and December 2002 letters, Dr. M.J. noted 
that the veteran had chronic venous insufficiency secondary 
to a traumatic military injury to his left leg or left lower 
extremity. 

In a December 2003 opinion, Dr. T.D. stated that the veteran 
indicated that his problems began while he was in active duty 
military, when a plane ran over his leg, specifically his 
left heel.  Dr. T.D. stated that some of the veteran's 
bilateral leg pain from his military injury and some from the 
condition of lumbar spondylosis and arthritis of his lower 
back.  He opined that his may have been affected by the 
previous injury to the lower extremity years ago.    

In a December 2003 letter, Dr. J.E. stated that the veteran 
had long standing left hip and left leg pain which he 
incurred in a military, and stated that his left leg was 100 
percent service connected.  

The veteran contends that peripheral vascular disease and 
peripheral neuropathy are secondary to his service-connected 
foot disabilities.   VA examiners have opined that the 
veteran's current peripheral vascular disease and peripheral 
neuropathy are not related to service, or to a service-
connected disability; while private medical opinions indicate 
that there is a relation between the veteran's disabilities 
and service.

A December 1999 VA examiner opined that it was not likely 
that peripheral neuropathy was caused by pes planus.  An 
August 2004 VA examiner opined that it was unlikely that the 
veteran's peripheral vascular disease and peripheral 
neuropathy were secondary to his service-connected conditions 
of the feet.   The examiner reasoned that both of these 
conditions involve both lower extremities, and the veteran's 
left foot injury did not involve his leg according to his 
service medical records.  The examiner provided reasons and 
basis for his opinion based on findings from service 
treatment records, and noted flat feet are not known to cause 
peripheral vascular disease or peripheral neuropathy.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  In 
this case, the Board finds that the August 2004 VA examiner, 
who reviewed the veteran's records in regard to his claimed 
disabilities and reviewed service treatment records, is more 
competent in analyzing the etiology of the veteran's 
peripheral vascular disease and peripheral neuropathy than 
physicians who have not reviewed the medical evidence of 
record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when VA gives an adequate 
statement of reasons and bases).  The August 2004 VA examiner 
provided persuasive statements of reasons and bases for all 
opinions rendered, based on the medical evidence of record. 

In contrast, private medical opinions that have been 
submitted did not include a review of the claims file, and 
appear to be based reports as provided by the veteran.  
Medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value and does not serve to 
verify the occurrences described. See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Further, the veteran's private physicians do not 
include reasons or bases for their opinions, nor are the 
opinions accompanied by treatment records.  

In a December 2003 opinion, Dr. T.D. stated that the veteran 
indicated that a plane ran over his leg, specifically his 
left heel, in service.  Opinions from Dr. M.J. also relate 
the veteran's peripheral vascular disease to a military 
injury to the left leg.  Service treatment records, however, 
clearly reflect a left foot injury, with residual fractures 
to the metatarsals, and not an injury the leg or heel.  The 
Board finds that opinions, based on the veteran's reports 
alone are not reliable in this case.  Where there is evidence 
of both service-connected and nonservice-connected 
disabilities affecting the veteran's bilateral feet and legs, 
a review of the service treatment records and claims file is 
imperative.  

In a December 2003 statement Dr. J.M. indicated that the 
veteran had neuropathy in his feet and hands, which all 
caused by his World War II injury.  Dr. J.M. did not provide 
reasons or bases for his opinion.  The Board finds it 
notable, that Dr. J.M. appears to relate neuropathy of both 
feet and both hands to the veteran's in-service injury; yet 
he fails to explain how residuals of fractures to metatarsals 
of the left foot could result in neuropathy of both the upper 
and lower extremities.  

In a December 2003 statement, Dr. J.E. stated that the 
veteran had long standing left hip and left leg pain which he 
incurred in the military, and stated that his left leg was 
100 percent service connected.  Dr. J.E. does not identify a 
particular left leg disability to which he is relating to 
service and his opinion is conclusory in nature.

In an October 1999 letter, Dr. R.S. states that the veteran's 
flat foot could be directly attributed to his peripheral 
neuropathy, reasoning that the integrity of the metatarsal 
joints was sacrificed due to the effects of neuropathy.  
Although Dr. R.S. has opined that flat foot is due to the 
veteran's neuropathy, he did not indicate that the veteran's 
peripheral neuropathy is due to his service-connected flat 
foot.  

The Board finds that none of the aforementioned private 
medical opinions are sufficient to establish a finding for 
service connection for peripheral neuropathy or peripheral 
vascular disease on either a direct or secondary basis.  They 
are not based on a review of the claims file, and the 
physicians do not provide an adequate statement of reasons or 
bases for the opinions rendered.  The Board finds that the 
August 2004 VA examination report provides the most probative 
evidence of record.  Based on the August 2004 VA examiner's 
opinion, the Board finds that service connection is not 
warranted for peripheral neuropathy or for peripheral 
vascular disease.

In making this determination, the Board has also considered 
the veteran's own statements in support of his claims.  
Private opinions indicate that the veteran reported both in-
service foot and leg injuries; however, service treatment 
records reflect only an in-service foot injury.  Thus, the 
Board finds that the veteran is not a credible historian.  
Further, where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

C.  Conclusion

The preponderance of the evidence is against the veteran's 
claims for a higher evaluation for service-connected 
bilateral pes planus and for residuals of fractures to the 
second, third, fourth, and fifth metatarsals of the left 
foot.  

Peripheral vascular disease and peripheral neuropathy were 
not incurred or aggravated in service.   The most probative 
evidence of record does not establish a nexus between current 
peripheral vascular disease and peripheral neuropathy and the 
veteran's military service and does not show that his current 
disabilities are secondary to a service-connected disability.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has peripheral 
vascular disease and peripheral neuropathy etiologically 
related to active service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER


An increased rating for bilateral pes planus, in excess of 30 
percent, is denied.

An increased rating for residuals of fractures to the second, 
third, fourth, and fifth metatarsals, left foot, in excess of 
10 percent, is denied.

Service connection for peripheral vascular disease is denied.

Service connection for peripheral neuropathy is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2007).  The 
Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claim.

The veteran is service connected for bilateral pes planus; 
residuals of fractures to the second, third, fourth, and 
fifth metatarsals, left foot; and degenerative joint disease 
of the left knee.  He has an overall combined evaluation of 
50 percent.  The record shows that the veteran also has a 
number of nonservice-connected physical disabilities, to 
include nonservice-connected bilateral foot disabilities.  

The veteran has contended that he is unemployable due to the 
cumulative effect of his various service-connected 
disabilities.  The record indicates that the veteran has not 
worked on a full time basis since 1982.  To date, the veteran 
has not been afforded a VA examination to address his claim 
for TDIU.  A December 2003 letter from Dr. J.E., a private 
physician, states that the veteran has suffered from long-
standing left hip and left leg pain which he incurred while 
in the military.  He states that his left leg injury is 100 
percent service-connected, and that he considered the veteran 
to be 100 percent disabled due to his service-connected 
injury.  The Board notes that the veteran did not sustain a 
left hip or left leg injury and is not service-connected for 
such.  He is instead service-connected for residuals of 
fractures to the second, third, fourth, and fifth 
metatarsals, left foot; and degenerative joint disease of the 
left knee secondary to residuals of fractures to the second, 
third, fourth, and fifth metatarsals.  Statements from 
private physicians dated in 1997 and 1998 also indicated that 
the veteran is unable to work due to peripheral neuropathy, a 
traumatic foot injury or deformed foot, and degenerative 
arthritis.  

Private opinions indicate that the veteran is currently 
unable to work, but do not clearly differentiate whether his 
unemployability is due to his service-connected disabilities 
from his service-connected disabilities.  As such, the Board 
finds that VA examination is necessary to address whether the 
veteran is able to work in light of the effect of his current 
service-connected disabilities.  In adjudicating a claim for 
TDIU, VA may not reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to 
supplement the record by obtaining an examination, which 
includes an opinion as to what, if any, affect the veteran's 
service-connected disability has on his ability to work.  
Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 
538.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether it is at 
least as likely as not that the veteran's 
service-connected disabilities (to include 
bilateral pes planus; residuals fractures 
to the second, third, fourth, and fifth 
metatarsals, left foot; and degenerative 
joint disease of the left knee) would 
prevent him from obtaining and maintaining 
substantially gainful employment.  
Consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  The 
claims folder should be made available to 
the examiner prior to examination.  A 
complete rationale for all opinions and 
conclusions should be provided.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


